DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 27 January 2022), Claims 1-20 are pending.
Based on the current set of claims (Claims, 27 January 2022), Claims 1, 6, 11, and 16 are amended, said amendments are narrowing but are not supported by the originally-filed Specification.

Response to Arguments
Applicant’s arguments and amendments regarding the rejection of Claim 3, Claim 8, Claim 13, and Claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of Claim 3, Claim 8, Claim 13, and Claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The non-statutory double patenting rejection is held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 6-7, 10, 11-12, 15, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20190075592 A1 using the PCT Filing Date of 9 May 2016 corresponding to PCT/CN2016/081462; hereinafter referred to as “Li”).
Regarding Claim 11, Jeon discloses a terminal in a wireless communication system, the terminal comprising: 
a transceiver configured to transmit or receive a signal (¶153 & Fig. 9, Li discloses a terminal comprising a transmitter 2003 and a receiver 2001); and 
a controller (¶153 & Fig. 9, Li discloses the terminal comprising a processor 2002) configured to:
¶68 & Fig. 1 (S102), Li discloses transmitting, by a base station to a terminal, control information) including a field of bits (¶107-110 & Table 5, Li discloses control information can be represented by a set of bits), wherein a value of the bits indicates a combination of a channel access type (¶107-110 & Table 5, Li discloses a value corresponding to the bits indicates listen-before-talk type) and an index for a starting position of an uplink signal (¶107-110 & Table 5, Li discloses that the value also indicates the starting position of the uplink subframe in symbols), 
perform a channel access procedure based on the channel access type indicated by the combination (¶71-73 & Fig. 1 (S103) & ¶107-110 & Table 5, Li discloses receiving, by the base station from the terminal, the uplink signal based upon the indication value in the DCI), and 
transmit, to the base station, the uplink signal starting from the starting position based on the index indicated by the combination (¶71-73 & Fig. 1 (S103) & ¶107-110 & Table 5, Li discloses that the uplink signal is received based upon the LBT type indicated by the indication value).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 12, Li discloses the terminal of claim 11.
Li further discloses the starting position is one of a start of the symbol, 25 us from the start of the symbol, 16 us plus timing advance (TA) from the start of the symbol, or 25 us plus TA from the start of the symbol (¶107-110 & Table 5, Li discloses the starting position is 0μs from the starting symbol corresponding to an indication state of 3 or 4, 25μs from the starting symbol corresponding to an indication state of 1, 16μs from the starting symbol corresponding to an indication state of 5, and 25μs from the starting symbol corresponding to an indication state of 5).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 15, Li discloses the terminal of claim 11.
Li further discloses the uplink signal is transmitted on a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) (¶71-73 & Fig. 1 (S103) & ¶107-110 & Table 5, Li discloses that the uplink signal is received an uplink control channel).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 16, Li discloses a base station in a wireless communication system, the base station comprising: 
a transceiver configured to transmit or receive a signal (¶153 & Fig. 9, Li discloses a base station comprising a transmitter 1003 and a receiver 1001); and 
a controller (¶153 & Fig. 9, Li discloses the base station comprising a processor 1002) configured to: 
transmit, to a terminal, downlink control information (DCI) (¶68 & Fig. 1 (S102), Li discloses transmitting, by a base station to a terminal, control information) including a field of bits (¶107-110 & Table 5, Li discloses control information can be represented by a set of bits), wherein the value of the bits indicating a combination of a channel access type (¶107-110 & Table 5, Li discloses a value corresponding to the bits indicates listen-before-talk type) and an index for identifying a starting position of an uplink signal in a symbol (¶107-110 & Table 5, Li discloses that the value also indicates the starting position of the uplink subframe in symbols), and 
¶71-73 & Fig. 1 (S103) & ¶107-110 & Table 5, Li discloses receiving, by the base station from the terminal, the uplink signal based upon the indication value in the DCI), the uplink signal being received based on a channel access procedure performed based on the channel access type identified by the information (¶71-73 & Fig. 1 (S103) & ¶107-110 & Table 5, Li discloses that the uplink signal is received based upon the LBT type indicated by the indication value).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.
Regarding Claim 17, Li discloses the base station of claim 16.
Li further discloses the starting position is one of a start of the symbol, 25 us from the start of the symbol, 16 us plus timing advance (TA) from the start of the symbol, or 25 us plus TA from the start of the symbol (¶107-110 & Table 5, Li discloses the starting position is 0μs from the starting symbol corresponding to an indication state of 3 or 4, 25μs from the starting symbol corresponding to an indication state of 1, 16μs from the starting symbol corresponding to an indication state of 5, and 25μs from the starting symbol corresponding to an indication state of 5).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 17.
Regarding Claim 20, Li discloses the base station of claim 16.
Jeon further discloses the uplink signal is received on a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) (¶71-73 & Fig. 1 (S103) & ¶107-110 & Table 5, Li discloses that the uplink signal is received an uplink control channel).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hayashi et al. (US 20190090126 A1; hereinafter referred to as “Hayashi”).
Regarding Claim 13, Jeon discloses the terminal of claim 11.

Hayashi teaches the controller is further configured to: 
transmit, to the base station, information (¶346, Hayashi teaches transmitting, by the UE to the base station, terminal capability information (UECapabilityInformation)) indicating a capability for at least one channel access type supported by the terminal (¶356 & ¶392, Hayashi teaches that the terminal capability information (UECapabilityInformation) comprises information indicating listen-before-talk categories supported by the terminal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Li by requiring that the controller is further configured to: transmit, to the base station, information indicating a capability for at least one channel access type supported by the terminal as taught by Hayashi because control of a cell using non-allocated frequency band or a shared band is more efficient (Hayashi, ¶10).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 18, Li discloses the base station of claim 16.
However, Li does not explicitly disclose the controller is further configured to: receive, from the terminal, information indicating a capability for at least one channel access type supported by the terminal.
Hayashi teaches the controller is further configured to: 
receive, from the terminal, information (¶346, Hayashi teaches receiving, by the base station from the UE, terminal capability information (UECapabilityInformation)) indicating a ¶356 & ¶392, Hayashi teaches that the terminal capability information (UECapabilityInformation) comprises information indicating listen-before-talk categories supported by the terminal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Li by requiring that the controller is further configured to: receive, from the terminal, information indicating a capability for at least one channel access type supported by the terminal as taught by Hayashi because control of a cell using non-allocated frequency band or a shared band is more efficient (Hayashi, ¶10).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 18.
Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Salem et al. (US 20190075581 A1; hereinafter referred to as “Salem”).
Regarding Claim 14, Li discloses the terminal of claim 11.
However, Li does not explicitly disclose a plurality of channel access types for the uplink signal is configured by a higher layer signaling.
Salem teaches a plurality of channel access types for the uplink signal is configured by a higher layer signaling (¶138, Salem teaches a plurality of listen-before talk configurations may be used and configured using radio resource control (RRC) signalling).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Li by requiring that a plurality of channel access types for the uplink signal is configured by a higher layer signaling as taught by Salem because the mechanisms for grant-free uplink transmissions in unlicensed spectrum is improved (Salem, ¶5).

Regarding Claim 19, Li discloses the base station of claim 16.
However, Li does not explicitly disclose a plurality of channel access types for the uplink signal is configured by a higher layer signaling.
Salem teaches a plurality of channel access types for the uplink signal is configured by a higher layer signaling (¶138, Salem teaches a plurality of listen-before talk configurations may be used and configured using radio resource control (RRC) signalling).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Li by requiring that a plurality of channel access types for the uplink signal is configured by a higher layer signaling as taught by Salem because the mechanisms for grant-free uplink transmissions in unlicensed spectrum is improved (Salem, ¶5).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 19.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474